TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-13-00086-CV



                          Household Finance Corp. III, Appellant

                                               v.

                  Femi S. Onabajo and Christy Alfred Onabajo, Appellees



            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-12-009421, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant Household Finance Corp. III has notified this Court that it no longer

wishes to pursue its appeal and has filed a motion to dismiss. Appellees Femi S. Onabajo and

Christy Alfred Onabajo have not objected or otherwise responded to the motion. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                             __________________________________________

                                             Jeff Rose, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed on Appellant’s Motion

Filed: July 18, 2013